   Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 1 of 14




                          EXHIBIT D
    DiCarlo, et al., A Qualitative Evaluation of the Effect
Cleaning Products Have on the Bluestar Test for Latent Blood
                   Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 2 of 14
48       JEFSR Vol.1 Iss.1 2016




         A Qualitative Evaluation of the Effect Cleaning Products Have on the Bluestar
                                     Test for Latent Blood

                                               Alicia DiCarlo 1*, Dr. Shashi Jasra1

     Abstract:
                In violent crimes, blood is one of the most common physical evidence that may be found. However, with the interest of
     forensic investigation being on the forefront for many years, criminals have become more knowledgeable about the necessity of
     cleaning their scene. Due to the attempted clean up, the effects of household chemical cleaners on presumptive tests might cause
     false positive or negative results. In order to assess this, cleaners (Clorox, Green Works, Lysol, and Windex) were used on floor
     surfaces (carpet, ceramic tile, and press-on vinyl tile), and their effects were qualitatively examined with relation to the Bluestar
     test for latent blood detection. This resulted in no effect by Windex and Green Works, a false-positive by Clorox, and a false-
     negative by Lysol.

     Keywords: Blood detection, Blood detection change, Bluestar, Clean up, Clean up effects, Crime Scene, Forensic Science,
     Household cleaners.




     1
       Forensic Science, University of Windsor, Ontario Canada
     401 Sunset Avenue, Windsor, Ontario, N9B 3P4, Canada
     *
       Communicating Author Contact: aliciamariadicarlo@gmail.com
                Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 3 of 14
49    JEFSR Vol.1 Iss.1 2016



     Introduction

             Blood is one of the most common types of physical evidence in violent crimes, and its analysis can
     provide very useful information.1 Today, there are many presumptive tests for the detection of this very
     important bodily fluid, including the forensic luminol test.1 Luminol has been used in the field of forensic
     sciences for over 60 years as a presumptive test for blood stains, starting from its creation by Walter Sprech
     in 1937.1 This chemiluminescent product has enabled investigators to visualize, evaluate, and collect latent,
     or invisible, bloodstains.2

            Chemiluminescence is the production of light from a chemical reaction.3 The reactants form a high-
     energy intermediate, which breaks down releasing some energy as photons, a quantum of light energy.3
     When these photons have a wavelength that is found in the range of visible light, the change from high-
     energy intermediate to ground level is perceived as light of a particular colour.3

              The chemiluminescence of luminol is based directly on the availability of haemoglobin in bloodstains
     and creates a blue-green colour with no need for a light source.1 Since luminol is a presumptive test it is clear
     that it can release chemiluminescence without the presence of haemoglobin producing a false-positive result.4

            Bluestar is a luminol based presumptive reagent for the detection of latent bloodstains. However, the
     properties of this reagent make it more convenient to use on crime scenes.2 Unlike luminol it does not require
     complete darkness and it can be sprayed several times without an effect on its chemiluminescence.2 Dr. Loic
     Blum discovered this solution in 2000.2 Bluestar takes on the mechanism depicted in Figure 1 to product
     chemiluminescence with blood. Chemiluminescence requires a catalyst, which in the case of luminol and
     luminol based products, is the iron in the haemoglobin.2




                              Figure 1. Reaction mechanism of Bluestar with haemoglobin from blood.
                Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 4 of 14
50    JEFSR Vol.1 Iss.1 2016

            J.I. Creamer, et al, completed an experimentation of the interferences on the luminol test for blood in
          4
     2003. To do so a wide variety of substances were chosen and the chemiluminescence of each was tested
     with luminol to determine the shift in peek chemiluminescence.4 This was done very thoroughly for luminol,
     however only resultants giving a change were released.4

            In the experiment by A. Nilsson, it is acknowledged that cleaning can affect the chemiluminescence
     of luminol.1 However, it is not shown past the use of bleach-based cleaners.

              Lisa Dilbeck completed an experimentation in which she compared luminol to Bluestar. With this
     experimentation it was determined that Bluestar has distinct advantages in comparison.2 These advantages
     were determined in the following categories: ease of mixing, lack of complete darkness, and intensity after
     initial spray.2 Moreover, Dilbeck noted that Bluestar is as sensitive in detecting dilute concentrations of blood
     as luminol.2 However, where this study fell short was in determining the limitations of this presumptive
     reagent and there was no reference to any effects brought on by Bleach (the only household cleaning product
     used).

              In the following study the effects of four common household cleaners will be tested with the Bluestar
     test for latent blood. By focusing strictly on cleaning products, the research will aid in determining if a crime
     scene has been cleaned of blood. Since this has not yet been an exclusive study in the past, it will be
     completed qualitatively. In that regard, it will expand the knowledge we have on the effects of clean up on
     the visualization of latent blood and will go to directly show how each product changes the
     chemiluminescence to the naked eye, as well as to a cameras exposure. This will therefore determine whether
     specific cleaners will cause a false-positive, false-negative, or have no effect on the Bluestar test for latent
     blood detection.

     Materials and Methods

              In order to complete the laboratory experiment one used the household cleaners Lysol Power & Free
     Multi-Purpose Cleaner With Hydrogen Peroxide, Green Works All Purpose Cleaner, Clorox Clean-Up
     Disinfectant Bleach Cleaner, and Windex Original Glass & More Cleaner With Ammonia-D, four ceramic
     tiles, four vinyl stick on tiles, one bathroom rug cut into four sections, six multi-purpose cellulose sponges
     cut in half, 2 Bluestar kits, water, spray bottle, blood, and tape.

             In starting the experiment one created the test surfaces. To do so, each tile and carpet piece was
     divided into four sections using strips of tape to visually show the division. Blood was then taken into a
     sponge and impacted onto the three of the four quadrants and left for 24 hours minimum to dry (as per T.I.
     Quickenden and Paul D. Cooper).5 Following this drying period, two quadrants of blood and the blank
     section were wiped with one of the household cleaners such that the test surfaces had the following pattern
     depicted in Figure 2.
                Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 5 of 14
51    JEFSR Vol.1 Iss.1 2016




           Blank- wiped once with cleaner                            Blood- not cleaned
                        (Q1)
                                                                           (Q2)

           Blood- wiped once with cleaner                   Blood- fully cleaned with cleaner
                       (Q3)                                                (Q4)


                                     Figure 2. Test surface set up



             Q1 and Q2 act as a control where Q3 and Q4 are the experimental portions. Q3 is wiped only once
     such that blood is still visible to the naked eye where Q4 is representative of the area cleaned in a way that
     the naked eye cannot see any residual blood. Following this cleaning, the test surfaces were left in order to
     dry for a minimum of 2 hours (in this time, carpet samples were repositioned half way though to move from
     wet spot created by cleaner seeping onto table). In the drying time the luminol solution was created. To do so
     one followed the instructions on the kit.

     They read,
            “1. Open spray bottle; add 125mL (4 fl. Oz) of distilled water. Then add a pair of BLUESTAR
            FORENSIC “TRAINING” tablets. If you need more working solution use 125mL (4 fl. Oz) per pair
            of tablets.
            2. Mount the plunger onto the spray bottle head and screw on the head of the bottle firmly.
            3. Allow about 1 to 2 minutes for complete dissolution and mixing of chemicals, stirring gently with a
            circular motion of your hand. Do NOT shake the container upside down.”

     Following the completion of the drying, test surfaces were sprayed with the Bluestar solution. Once sprayed,
     the results were photographed using a shutter speed of 30 seconds, and F13 stop with an ISO of 800. These
     methods were followed for all 12 of the test surfaces.

     Results

             In completing the initial tests with the Clorox cleaning product it was shown in Q1, the cleaner
     control, that there was streaking. This was mainly observed in person, however is not as notable in the
     photographs captured. These tests are depicted in Figure 3, Figure 4, and Figure 5.
               Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 6 of 14
52   JEFSR Vol.1 Iss.1 2016




                                   Figure 3. Carpet cleaned with Clorox




                                 Figure 4. Ceramic tile cleaned with Clorox
                Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 7 of 14
53    JEFSR Vol.1 Iss.1 2016




                                          Figure 5. Press on tile cleaned with Clorox




             The next tests were completed using Lysol. In Q3, the blood wiped once with cleaner, there is hints of
     the brightness being depleted when compared to Q2, the blood control. However when viewed, the naked eye
     detected no light in the Q3 section. This is depicted in Figure 6, Figure 7, and Figure 8.




                                             Figure 6. Carpet cleaned with Lysol
               Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 8 of 14
54   JEFSR Vol.1 Iss.1 2016




                                 Figure 7. Ceramic tile cleaned with Lysol




                                 Figure 8. Press on tile cleaned with Lysol
                Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 9 of 14
55    JEFSR Vol.1 Iss.1 2016

            Finally in the trials with Green Works and Windex it can be noted that there is no difference in the
     appeared brightness between Q2, Q3, and Q4, the blood wiped visibly away with cleaner in the figures
     Figure 9, Figure 10, Figure 11, Figure 12, Figure 13, and Figure 14. However, in Q1 of Figure 12, Figure 13,
     and Figure 14 some streaking is noted in the photographs that were not visible in person.




                                         Figure 9. Carpet cleaned with Green Works




                                      Figure 10. Ceramic tile cleaned with Green Works
              Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 10 of 14
56   JEFSR Vol.1 Iss.1 2016




                              Figure 11. Press on tile cleaned with Green Works




                                   Figure 12. Carpet cleaned with Windex
              Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 11 of 14
57   JEFSR Vol.1 Iss.1 2016




                                Figure 13, Ceramic tile cleaned with Windex




                                Figure 14. Press on tile cleaned with Windex
               Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 12 of 14
58    JEFSR Vol.1 Iss.1 2016

     Discussion

            After viewing the resultant images there is a clear difference between the cleaners. In the experiments
     completed using Green Works and Windex it is noted that there is no difference between Q2, Q3, and Q4.
     This gives rise to these cleaners not having an effect on the Bluestar test for latent blood detection. However,
     in Q1 of the Windex trials streaking can be viewed in the images. At this stage of the experimentation there
     can be no comment made on why this has occurred.

             In the experiments cleaned with the Lysol there was a clear difference between Q2 and Q3 in Figure
     6, Figure 7, and Figure 8. In these images it is noted that Q2 is significantly brighter than Q3. This was
     extremely visible to the naked eye where no chemiluminescence was visible in the Q3 section. Since the light
     entering a cameras sensor is additive the slight chemiluminescence is shown more in the resultant images.
     This decrease in chemiluminescence is a slight false-negative result showing that the use of Lysol will affect
     the Bluestar test. An experiment by Enika Nagababu and Joseph Moses Rifkind in 2000 shows a reaction
     between hydrogen peroxide and the haem




                                      Figure 15. Haem degradation by hydrogen peroxide 6

     group in blood.6 This can be modeled by the reaction mechanism in Figure 15. Because of the hydrogen in
     the Lysol cleaner degrades the haem group in the blood it quenches, or partly quenches, the ferryl haem
     needed to catalyze the reaction with Bluestar. This means there will be little to no chemiluminescence
     produced after cleaning.

             This is the reverse of what happens with the Clorox cleaner in Figure 3, Figure 4, and Figure 5. In
     these images it is noted there is streaking in Q1 as well as slight brightening of Q3 when compared to Q2. In
     the observation of the experiment taking place the streaking was very bright for a short amount of time. This
     is indicative of false-positive reaction. These results are consistent with testing completed by Dilbeck and
     Nilsson.

     Conclusion

             It can be concluded that the results obtained were successful in determining the false-positives or
     false-negatives due to household cleaners on the Bluestar test for latent blood. This was observed through
     using three test surfaces and cleaning blood stains off of them with household cleaners. It was shown that
     Lysol has a false-negative result, Clorox has a false-positive result, and Green Works and Windex show no
     change on the Bluestar test.
               Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 13 of 14
59    JEFSR Vol.1 Iss.1 2016

     Acknowledgements
            Thanks are given to Dr. Shashi K. Jasra for her advisory during the time of this research, the
     provision of all chemical reagents, and the assistance in choosing the best reagent to visualize the results for
     the experiment. I would also like to thank Forensic Sciences at the University of Windsor for providing
     funding for this research.
               Case 3:17-cr-00533-EMC Document 1457-5 Filed 02/03/21 Page 14 of 14
60    JEFSR Vol.1 Iss.1 2016

     References

        1. Nilsson A. 2006. “The forensic luminol test for blood: unwanted interference and the effect on
           subsequent analysis”. The Swedish National Laboratory of Forensic Science.

        2. Lisa Dilbeck. 2006. “Use of Bluestar Forensic in Lieu of Luminol at Crime Scenes”. Journal of
           Forensic Identification; 56 (5): 706-720.

        3. Welsh E. 2011. “What is chemiluminescence?”. Science School The European journal for science
           teachers; 19

        4. Creamer J I, Quickenden T I, Apanah M V, Kerr K A, Robertson P. 2003. “A comprehensive
           experimental study of industrial, domestic and environmental interferences with the forensic luminol
           test for blood”. Luminescence; 18 (4): 193-198.

        5. Quickenden T I, Cooper P D. 2000. “Increasing the specificity of the forensic luminol test for blood”.
           Luminescence; 16 (3):251-253.

        6. Nagababu E, Rifkind J M. 2000. “Reaction of Hydrogen Peroxide with Ferrylhemoglobin:
           Superoxide Production and Heme Degradation”. Biochemistry; 39 (40): 12503-12511.
